Exhibit 10.4

REGISTRATION RIGHTS AGREEMENT

by and among

ATLAS ENERGY RESOURCES, LLC

and

THE PURCHASERS NAMED HEREIN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page Article I DEFINITIONS    1

Section 1.01

  Definitions.    1

Section 1.02

  Registrable Securities.    3 Article II REGISTRATION RIGHTS    3

Section 2.01

  Registration.    5

Section 2.02

  Piggyback Rights.    5

Section 2.03

  Underwritten Offering.    7

Section 2.04

  Sale Procedures.    8

Section 2.05

  Cooperation by Holders.    12

Section 2.06

  Restrictions on Public Sale by Holders of Registrable Securities.    12

Section 2.07

  Expenses.    12

Section 2.08

  Indemnification.    13

Section 2.09

  Rule 144 Reporting.    15

Section 2.10

  Transfer or Assignment of Registration Rights.    15

Section 2.11

  Limitation on Subsequent Registration Rights.    16 Article III MISCELLANEOUS
   16

Section 3.01

  Communications.    16

Section 3.02

  Successor and Assigns.    16

Section 3.03

  Aggregation of Purchased Class D Units and Purchased Units.    16

Section 3.04

  Recapitalization, Exchanges, Etc. Affecting the Units.    16

Section 3.05

  Change of Control    17

Section 3.06

  Specific Performance.    17

Section 3.07

  Counterparts.    17

Section 3.08

  Headings.    17

Section 3.09

  Governing Law.    17

Section 3.10

  Severability of Provisions.    17

Section 3.11

  Entire Agreement.    17

Section 3.12

  Amendment.    17

Section 3.13

  No Presumption.    18

Section 3.14

  Obligations Limited to Parties to Agreement.    18



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of June 29, 2007 by and among Atlas Energy Resources, LLC, a Delaware limited
liability company (“Atlas Energy”), and each of the Purchasers set forth in
Exhibit A (each, a “Purchaser” and, collectively, the “Purchasers”).

WHEREAS, this Agreement is made in connection with the Closing of the issuance
and sale of the Purchased Class D Units and the Purchased Units pursuant to the
Class D Unit and Common Unit Purchase Agreement, dated as of May 18, 2007, by
and among Atlas Energy and the Purchasers (the “Purchase Agreement”);

WHEREAS, Atlas Energy has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement; and

WHEREAS, it is a condition to the obligations of each Purchaser and Atlas Energy
under the Purchase Agreement that this Agreement be executed and delivered.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the Purchase Agreement. The terms set forth
below are used herein as so defined:

“Agreement” has the meaning specified therefor in the introductory paragraph.

“Atlas Energy” has the meaning specified therefor in the introductory paragraph.

“Effectiveness Period” has the meaning specified therefor in Section 2.01(a)(i)
of this Agreement.

“File Date” has the meaning specified therefor in Section 2.01(a)(i) of this
Agreement.

“Holder” means the record holder of any Registrable Securities.

“Included Registrable Securities” has the meaning specified therefor in
Section 2.02(a) of this Agreement.

“Liquidated Damages” has the meaning specified therefor in Section 2.01(a)(ii)
of this Agreement.



--------------------------------------------------------------------------------

“Liquidated Damages Multiplier” means the product of $25.00 times the number of
Class D Units and Purchased Units purchased by such Purchaser.

“Losses” has the meaning specified therefor in Section 2.08 of this Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

“Opt Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.

“Purchase Agreement” has the meaning specified therefor in the recitals of this
Agreement.

“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.

“Purchaser Underwriter Registration Statement” has the meaning specified
therefor in Section 2.04(n) of this Agreement.

“Registrable Securities” means: (i) the Purchased Units, (ii) Purchased Class D
Units, (iii) the Common Units issuable upon conversion of the Purchased Class D
Units, (iii) any Common Units or Class D Units issued as Liquidated Damages
pursuant to this Agreement, (iv) any Common Units issuable upon conversion of
Class D Units issued as Liquidated Damages pursuant to this Agreement, (v) any
Common Units or Class D Units issuable pursuant to Section 5.02 of the Purchase
Agreement, and (vi) any Common Units issuable upon conversion of Class D Units
issuable pursuant to Section 5.02 of the Purchase Agreement, all of which
Registrable Securities are subject to the rights provided herein until such
rights terminate pursuant to the provisions hereof.

“Registration Expenses” has the meaning specified therefor in Section 2.07(a) of
this Agreement.

“Registration Statement” has the meaning specified therefor in
Section 2.01(a)(i) of this Agreement.

“Selling Expenses” has the meaning specified therefor in Section 2.07(a) of this
Agreement.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

“Target Effective Date” has the meaning specified therefor in Section 2.01(a)(i)
of this Agreement.

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Units are sold to an underwriter on a firm
commitment basis

 

2



--------------------------------------------------------------------------------

for reoffering to the public or an offering that is a “bought deal” with one or
more investment banks.

Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security when: (a) a registration statement covering such
Registrable Security is effective and such Registrable Security has been sold or
disposed of pursuant to such effective registration statement; (b) such
Registrable Security has been disposed of pursuant to any section of Rule 144
(or any similar provision then in force) under the Securities Act; (c) two years
after the Closing Date; (d) such Registrable Security is held by Atlas Energy or
one of its Subsidiaries; or (e) such Registrable Security has been sold in a
private transaction in which the transferor’s rights under this Agreement are
not assigned to the transferee of such securities.

ARTICLE II

REGISTRATION RIGHTS

Section 2.01 Registration.

(a) Registration.

(i) Deadline To File and Go Effective. As soon as practicable following
January 1, 2008, but in any event prior to January 31, 2008 (the “File Date”),
Atlas Energy shall prepare and file a registration statement under the
Securities Act to permit the resale of the Registrable Securities from time to
time, including as permitted by Rule 415 under the Securities Act (or any
similar provision then in force), with respect to all of the Registrable
Securities (the “Registration Statement”). Atlas Energy shall use its
commercially reasonable efforts to cause the Registration Statement to become
effective no later than May 30, 2008 (the “Target Effective Date”). A
Registration Statement filed pursuant to this Section 2.01 shall be on Form S-3
under the Securities Act. Atlas Energy will use its commercially reasonable
efforts to cause the Registration Statement filed pursuant to this Section 2.01
to be continuously effective under the Securities Act until the earlier of
(i) the date as of which all such Registrable Securities are sold by the
Purchasers and (ii) two years following the Closing Date (the “Effectiveness
Period”). The Registration Statement when effective (including the documents
incorporated therein by reference) shall comply as to form with all applicable
requirements of the Securities Act and the Exchange Act and shall not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.

(ii) Failure To Go Effective. If the Registration Statement required by
Section 2.01 is not effective by the Target Effective Date, then each Purchaser
shall be entitled to a payment with respect to such Purchaser’s Registrable
Securities, as liquidated damages and not as a penalty, of 0.25% of the
Liquidated Damages Multiplier per 30-day period for the first 30 days following
the Target Effective Date, increasing by an additional 0.25% of the Liquidated
Damages Multiplier per 30-day period for each subsequent 30 days, up to a
maximum of 1.00% of the Liquidated Damages Multiplier per 30-day period (the
“Liquidated Damages”). The Liquidated Damages payable pursuant to the
immediately preceding sentence shall be payable within ten Business Days of the
end of each such 30-day period. Liquidated Damages for any period of less than
30-days shall be prorated by multiplying Liquidated Damages to be paid in a full
30-day period by a fraction, the numerator of which is the number of days for
which

 

3



--------------------------------------------------------------------------------

Liquidated Damages are owed, and the denominator of which is 30. Any Liquidated
Damages shall be paid to each Purchaser in cash or immediately available funds;
provided, however, if Atlas Energy certifies that it is unable to pay Liquidated
Damages in cash or immediately available funds because such payment would result
in a breach under any of Atlas Energy’s or Atlas Energy’s Subsidiaries’ credit
facilities or other indebtedness filed as exhibits to the Atlas Energy SEC
Documents, then Atlas Energy may pay the Liquidated Damages in kind in the form
of the issuance of additional (A) Common Units or (B) Common Units or Class D
Units. Class D Units may only be issued as Liquidated Damages if and to the
extent Atlas Energy is restricted from issuing Common Units pursuant to the
rules of The New York Stock Exchange or similar regulation. If Class D Units are
issued as Liquidated Damages as a result of a requirement by The New York Stock
Exchange or similar regulation, then such Common Units and/or Class D Units will
be issued to each Purchaser on a pro rata basis in such a manner as to maximize
the number of Common Units issued to each such Purchaser. Upon any issuance of
Common Units and/or Class D Units as Liquidated Damages, Atlas Energy shall
promptly prepare and file an amendment to the Registration Statement prior to
its effectiveness adding such Common Units and/or Common Units issuable upon
conversion of Class D Units to such Registration Statement as additional
Registrable Securities. The determination of the number of Common Units and
Class D Units to be issued as Liquidated Damages shall be equal to the amount of
Liquidated Damages divided by the volume weighted average closing price of the
Common Units (as reported by The New York Stock Exchange) for the ten trading
days immediately preceding the date on which the Liquidated Damages payment is
due, less a discount of 2%. Any obligation of Atlas Energy to pay Liquidated
Damages (other than Liquidated Damages owing but not yet paid) to a Purchaser
shall cease two years following the Closing Date. As soon as practicable
following the date that the Registration Statement or any post-effective
amendment thereto becomes effective, but in any event within two Business Days
of such date, Atlas Energy shall provide the Purchasers with written notice of
the effectiveness of the Registration Statement.

(iii) Waiver of Liquidated Damages. If Atlas Energy is unable to cause a
Registration Statement to become effective by the Target Effective Date as a
result of an acquisition, merger, reorganization, disposition or other similar
transaction, then Atlas Energy may request a waiver of the Liquidated Damages,
which may be granted or withheld by the consent of the Holders of two-thirds of
the aggregate of the Purchased Class D Units and the Purchased Units, voting as
a single class, in their sole discretion.

(b) Delay Rights. Notwithstanding anything to the contrary contained herein,
Atlas Energy may, upon written notice to all of the Selling Holders whose
Registrable Securities are included in the Registration Statement, suspend such
Selling Holders’ use of any prospectus which is a part of the Registration
Statement (in which event each such Selling Holder shall discontinue sales of
the Registrable Securities pursuant to the Registration Statement) but such
Selling Holder may settle any sales of Registrable Securities, if (i) Atlas
Energy is pursuing an acquisition, merger, reorganization, disposition or other
similar transaction and Atlas Energy determines in good faith that Atlas
Energy’s ability to pursue or consummate such a transaction would be materially
adversely affected by any required disclosure of such transaction in the
Registration Statement or (ii) Atlas Energy has experienced some other material
non-public event, the disclosure of which at such time, in the good faith
judgment of Atlas Energy, would materially adversely affect Atlas Energy;
provided, however, in no event shall such Selling Holders be suspended from
selling Registrable

 

4



--------------------------------------------------------------------------------

Securities pursuant to the Registration Statement for a period that exceeds an
aggregate of 30 days in any 90-day period or 90 days in any 365-day period. Upon
disclosure of such information or the termination of the condition described
above, Atlas Energy shall (i) provide prompt notice to the Selling Holders whose
Registrable Securities are included in the Registration Statement, (ii) promptly
terminate any suspension of sales it has put into effect and (iii) take such
other actions to permit sales of Registrable Securities as contemplated in this
Agreement.

(c) Additional Rights to Liquidated Damages. If (i) the Holders shall be
prohibited from selling their Registrable Securities under the Registration
Statement as a result of a suspension pursuant to Section 2.01(b) of this
Agreement in excess of the periods permitted therein or (ii) the Registration
Statement is filed and effective but, during the Effectiveness Period, shall
thereafter cease to be effective or fail to be usable for its intended purpose
without being succeeded by a post-effective amendment to the Registration
Statement, a supplement to the prospectus or a report filed with the Commission
pursuant to Section 13(a), 13(c), 14 or l5(d) of the Exchange Act, then, until
the suspension is lifted or a post-effective amendment, supplement or report is
filed with the Commission and effective, but not including any day on which a
suspension is lifted or such amendment, supplement or report is filed and
effective, if applicable, Atlas Energy shall owe the Holders an amount equal to
the Liquidated Damages, following (x) the date on which the suspension period
exceeded the permitted period under Section 2.01(b) of this Agreement or (y) the
date after the Registration Statement ceased to be effective or failed to be
useable for its intended purposes, as liquidated damages and not as a
penalty. For purposes of this Section 2.01(c), a suspension shall be deemed
lifted on the date that notice that the suspension has been lifted or that a
post-effective amendment is effective is delivered to the Holders pursuant to
Section 3.01 of this Agreement.

(d) S-1 Filing. In addition to the rights provided in Section 2.01(a), if Atlas
Energy is not eligible to file a shelf registration statement on Form S-3 on the
File Date, one or more Holders collectively holding greater than $25 million of
Registrable Securities, based on the Average Purchase Price, may thereafter
deliver written notice to Atlas Energy that such Holders wish to register under
the Securities Act an aggregate of at least $25 million of Registrable
Securities, based on the Average Purchase Price specifying the amount and
intended method of disposition of such Registrable Securities. Atlas Energy will
promptly give written notice of such requested registration to all other
Holders, and thereupon will, as expeditiously as possible, use its reasonable
best efforts to effect the registration under the Securities Act of (i) such
Registrable Securities which the Company has been so requested to register by
the such Holders; and (ii) all other Registrable Securities which Atlas Energy
has been requested to register by any other Holder (which request shall specify
the amount and intended method of disposition of such Registrable Securities,
including an Underwritten Offering) to the extent necessary to permit the
disposition (in accordance with the intended method thereof as aforesaid) of the
Registrable Securities so to be registered.

Section 2.02 Piggyback Rights.

(a) Participation. If at any time Atlas Energy proposes to file (i) a shelf
registration statement other than the Registration Statement (in which event
Atlas Energy covenants and agrees to include thereon a description of the
transaction under which the

 

5



--------------------------------------------------------------------------------

Purchasers acquired the Registrable Securities) and a prospectus supplement
related to such shelf registration, (ii) a prospectus supplement to an effective
shelf registration statement, other than the Registration Statement contemplated
by Section 2.01 of this Agreement and Holders may be included without the filing
of a post-effective amendment thereto, or (iii) a registration statement, other
than a shelf registration statement, in any case, for the sale of Common Units
in an Underwritten Offering for its own account and/or another Person, then as
soon as practicable but not less than three Business Days prior to the filing of
(x) any preliminary prospectus supplement relating to such Underwritten Offering
pursuant to Rule 424(b) under the Securities Act, (y) the prospectus supplement
relating to such Underwritten Offering pursuant to Rule 424(b) under the
Securities Act (if no preliminary prospectus supplement is used) or (z) such
registration statement (only in respect of clause (iii) above for purposes of
this clause (z)), as the case may be, then Atlas Energy shall give notice
(including, but not limited to, notification by electronic mail) of such
proposed Underwritten Offering to the Holders and such notice shall offer the
Holders the opportunity to include in such Underwritten Offering such number of
Common Units (the “Included Registrable Securities”) as each such Holder may
request in writing; provided, however, that if Atlas Energy has been advised by
the Managing Underwriter that the inclusion of Registrable Securities for sale
for the benefit of the Holders will have a material adverse effect on the price,
timing or distribution of the Common Units in the Underwritten Offering, then
the amount of Registrable Securities to be offered for the accounts of Holders
shall be determined based on the provisions of Section 2.02(b) of this
Agreement. The notice required to be provided in this Section 2.02(a) to Holders
shall be provided on a Business Day pursuant to Section 3.01 hereof and receipt
of such notice shall be confirmed by such Holder. Each such Holder shall then
have three Business Days after receiving such notice to request inclusion of
Registrable Securities in the Underwritten Offering. If no request for inclusion
from a Holder is received within the specified time, such Holder shall have no
further right to participate in such Underwritten Offering. If, at any time
after giving written notice of its intention to undertake an Underwritten
Offering and prior to the closing of such Underwritten Offering, Atlas Energy
shall determine for any reason not to undertake or to delay such Underwritten
Offering, Atlas Energy may, at its election, give written notice of such
determination to the Selling Holders and, (x) in the case of a determination not
to undertake such Underwritten Offering, shall be relieved of its obligation to
sell any Included Registrable Securities in connection with such terminated
Underwritten Offering, and (y) in the case of a determination to delay such
Underwritten Offering, shall be permitted to delay offering any Included
Registrable Securities for the same period as the delay in the Underwritten
Offering. Any Selling Holder shall have the right to withdraw such Selling
Holder’s request for inclusion of such Selling Holder’s Registrable Securities
in such offering by giving written notice to Atlas Energy of such withdrawal up
to and including the time of pricing of such offering. Each Holder’s rights
under this Section 2.02(a) shall terminate when such Holder (together with any
Affiliates of such Holder) holds less than $15 million, in aggregate, of
Registrable Securities, based on the Average Purchase Price. Notwithstanding the
foregoing, any Holder may deliver written notice (an “Opt Out Notice”) to Atlas
Energy requesting that such Holder not receive notice from Atlas Energy of any
proposed Underwritten Offering; provided, that such Holder may later revoke any
such notice.

(b) Priority of Rights. If the Managing Underwriter or Underwriters of any
proposed Underwritten Offering of Common Units included in an Underwritten
Offering involving Included Registrable Securities advises Atlas Energy, or
Atlas Energy reasonably determines, that the total amount of Registrable
Securities that the Selling Holders and any other Persons intend to include

 

6



--------------------------------------------------------------------------------

in such offering exceeds the number that can be sold in such offering without
being likely to have a material adverse effect on the price, timing or
distribution of the Common Units offered or the market for the Common Units,
then the Registrable Securities to be included in such Underwritten Offering
shall include the number of Registrable Securities that such Managing
Underwriter or Underwriters advises Atlas Energy, or Atlas Energy reasonably
determines, can be sold without having such adverse effect, with such number to
be allocated (i) first, to Atlas Energy, and (ii) second, pro rata among the
Selling Holders who have requested participation in such Underwritten
Offering. The pro rata allocations for each such Selling Holder shall be the
product of (a) the aggregate number of Registrable Securities proposed to be
sold by all Selling Holders in such Underwritten Offering multiplied by (b) the
fraction derived by dividing (x) the number of Registrable Securities owned on
the Closing Date by such Selling Holder by (y) the aggregate number of
Registrable Securities owned on the Closing Date by all Selling Holders
participating in the Underwritten Offering. All participating Selling Holders
shall have the opportunity to share pro rata that portion of such priority
allocable to any Selling Holder(s) not so participating.

Section 2.03 Underwritten Offering.

(a) Request for Underwritten Offering. In the event that one or more Holders
collectively holding greater than $75 million of Registrable Securities, based
on the Average Purchase Price, elect to dispose of Registrable Securities under
the Registration Statement (including a registration statement pursuant to
Section 2.01(d)) pursuant to an Underwritten Offering, Atlas Energy shall retain
underwriters, effect such sale though an Underwritten Offering, including
entering into an underwriting agreement in customary form with the Managing
Underwriter or Underwriters, which shall include, among other provisions,
indemnities to the effect and to the extent provided in Section 2.08 and take
all reasonable actions as are requested by the Managing Underwriter or
Underwriters to expedite or facilitate the disposition of such Registrable
Securities. Atlas Energy management shall participate in a roadshow or similar
marketing effort on behalf of any such Holder or Holders if gross proceeds from
such Underwritten Offering are reasonably expected to exceed $75 million.

(b) Limitation on Underwritten Offerings. In connection with any and all rights
granted hereunder to the Holders to cause Atlas Energy to engage underwriters to
conduct an Underwritten Offering on behalf of the Holders, in no event shall
Atlas Energy be required to do more than aggregate of four such Underwritten
Offerings.

(c) General Procedures. In connection with any Underwritten Offering under this
Agreement, Atlas Energy shall be entitled to select the Managing Underwriter or
Underwriters. In connection with an Underwritten Offering contemplated by this
Agreement in which a Selling Holder participates, each Selling Holder and Atlas
Energy shall be obligated to enter into an underwriting agreement that contains
such representations, covenants, indemnities and other rights and obligations as
are customary in underwriting agreements for firm commitment offerings of
securities. No Selling Holder may participate in such Underwritten Offering
unless such Selling Holder agrees to sell its Registrable Securities on the
basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such

 

7



--------------------------------------------------------------------------------

underwriting agreement. Each Selling Holder may, at its option, require that any
or all of the representations and warranties by, and the other agreements on the
part of, Atlas Energy to and for the benefit of such underwriters also be made
to and for such Selling Holder’s benefit and that any or all of the conditions
precedent to the obligations of such underwriters under such underwriting
agreement also be conditions precedent to its obligations. No Selling Holder
shall be required to make any representations or warranties to or agreements
with Atlas Energy or the underwriters other than representations, warranties or
agreements regarding such Selling Holder and its ownership of the securities
being registered on its behalf, its intended method of distribution and any
other representation required by Law. If any Selling Holder disapproves of the
terms of an underwriting, such Selling Holder may elect to withdraw therefrom by
notice to Atlas Energy and the Managing Underwriter; provided, however, that
such withdrawal must be made at a time up to and including the time of pricing
of such Underwritten Offering. No such withdrawal or abandonment shall affect
Atlas Energy’s obligation to pay Registration Expenses.

Section 2.04 Sale Procedures. In connection with its obligations under this
Article II, Atlas Energy will, as expeditiously as possible:

(a) prepare and file with the Commission such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to cause the Registration Statement to be effective and to keep the
Registration Statement effective for the Effectiveness Period and as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by the Registration Statement;

(b) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing the Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Persons may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Registration Statement or other
registration statement;

(c) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement or any
other registration statement contemplated by this Agreement under the securities
or blue sky laws of such jurisdictions as the Selling Holders or, in the case of
an Underwritten Offering, the Managing Underwriter, shall reasonably request;
provided, however, that Atlas Energy will not be required to qualify generally
to transact business in any jurisdiction where it is not then required to so
qualify or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;

 

8



--------------------------------------------------------------------------------

(d) promptly notify each Selling Holder and each underwriter of Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered by any of them under the Securities Act, of (i) the filing of the
Registration Statement or any other registration statement contemplated by this
Agreement or any prospectus to be used in connection therewith, or any amendment
or supplement thereto, and, with respect to such Registration Statement or any
other registration statement or any post-effective amendment thereto, when the
same has become effective; and (ii) any written comments from the Commission
with respect to any filing referred to in clause (i) and any written request by
the Commission for amendments or supplements to the Registration Statement or
any other registration statement or any prospectus or prospectus supplement
thereto;

(e) immediately notify each Selling Holder and each underwriter of Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of (i) the happening of any event as a
result of which the prospectus or prospectus supplement contained in the
Registration Statement or any other registration statement contemplated by this
Agreement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing; (ii) the issuance or threat of issuance by the Commission of any
stop order suspending the effectiveness of the Registration Statement or any
other registration statement contemplated by this Agreement, or the initiation
of any proceedings for that purpose; or (iii) the receipt by Atlas Energy of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction. Following the provision of such notice, Atlas Energy agrees
to as promptly as practicable amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and to take such other action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;

(f) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

(g) in the case of an Underwritten Offering, furnish upon request, (i) an
opinion of counsel for Atlas Energy dated the effective date of the applicable
registration statement or the date of any amendment or supplement thereto, and a
letter of like kind dated the date of the closing under the underwriting
agreement, and (ii) a “cold comfort” letter, dated the date of the applicable
registration statement or the date of any amendment or supplement thereto and a
letter of like kind dated the date of the closing under the underwriting
agreement, in each case, signed by the independent public accountants who have
certified Atlas Energy’s financial statements included or incorporated by
reference into the applicable registration statement, and each of the opinion
and the “cold comfort” letter shall be in customary form and covering
substantially the same matters with respect to such registration statement (and
the prospectus and any prospectus supplement included therein) as are
customarily covered in opinions of issuer’s counsel and in

 

9



--------------------------------------------------------------------------------

accountants’ letters delivered to the underwriters in Underwritten Offerings of
securities and such other matters as such underwriters or Selling Holders may
reasonably request;

(h) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

(i) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Atlas Energy
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided, however, that Atlas
Energy need not disclose any such information to any such representative unless
and until such representative has entered into or is otherwise subject to a
confidentiality agreement with Atlas Energy satisfactory to Atlas Energy
(including any confidentiality agreement referenced in Section 8.06 of the
Purchase Agreement);

(j) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by Atlas Energy are then listed;

(k) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of
Atlas Energy to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

(l) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;

(m) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities;

(n) If any Purchaser could reasonably be deemed to be an “underwriter,” as
defined in Section 2(a)(11) of the Securities Act, in connection with the
registration statement in respect of any registration of Registrable Securities
of such Purchaser pursuant to this Agreement, and any amendment or supplement
thereof (any such registration statement or amendment or supplement, a
“Purchaser Underwriter Registration Statement”), then for a period of two years
following the File Date, Atlas Energy will cooperate with such Purchaser in
allowing such Purchaser to conduct customary “underwriter’s due diligence” with
respect to Atlas Energy and satisfy its obligations in respect thereof. In
addition, for a period of one year following the File Date at any Purchaser’s
request, Atlas Energy will furnish to such Purchaser, on the date of the
effectiveness of any Purchaser Underwriter Registration Statement and thereafter
no more often than on a quarterly basis, (i) a letter, dated such date, from
Atlas Energy’s independent certified public accountants in form and substance as
is customarily given by independent certified public accountants to underwriters
in an underwritten public offering, addressed to such Purchaser, (ii) an
opinion, dated as of such date, of counsel representing

 

10



--------------------------------------------------------------------------------

Atlas Energy for purposes of such Purchaser Underwriter Registration Statement,
in form, scope and substance as is customarily given in an underwritten public
offering, including a standard “10b-5” opinion for such offering, addressed to
such Purchaser and (iii) a standard officer’s certificate from the Chief
Executive Officer and Chief Financial Officer of Atlas Energy addressed to such
Purchaser. Atlas Energy will also permit one legal counsel to such Purchaser(s)
to review and comment upon any such Purchaser Underwriter Registration Statement
at least five Business Days prior to its filing with the Commission and all
amendments and supplements to any such Purchaser Underwriter Registration
Statement within a reasonable number of days prior to their filing with the
Commission and not file any Purchaser Underwriter Registration Statement or
amendment or supplement thereto in a form to which such Purchaser’s legal
counsel reasonably objects;

(o) Each Selling Holder, upon receipt of notice from Atlas Energy of the
happening of any event of the kind described in Section 2.04(e) of this
Agreement, shall forthwith discontinue disposition of the Registrable Securities
until such Selling Holder’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 2.04(e) of this Agreement or until it is
advised in writing by Atlas Energy that the use of the prospectus may be resumed
and has received copies of any additional or supplemental filings incorporated
by reference in the prospectus, and, if so directed by Atlas Energy, such
Selling Holder will, or will request the managing underwriter or underwriters,
if any, to deliver to Atlas Energy (at Atlas Energy’s expense) all copies in
their possession or control, other than permanent file copies then in such
Selling Holder’s possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice;

(p) If requested by a Purchaser, Atlas Energy shall: (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as such Purchaser reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering; (ii) as soon
as practicable make all required filings of such prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment; and (iii) as soon as
practicable, supplement or make amendments to any Registration Statement; and

(q) Include in the plan of distribution section of a registrations statement the
following language with respect to the selling unitholders:

“The selling unitholders may enter into derivative transactions with third
parties, or sell securities not covered by this prospectus to third parties in
privately negotiated transactions. If the applicable prospectus supplement
indicates, in connection with those derivatives, the third parties may sell
securities covered by this prospectus and the applicable prospectus supplement,
including in short sale transactions. If so, the third party may use securities

 

11



--------------------------------------------------------------------------------

pledged by the selling unitholders or borrowed from the selling unitholders or
others to settle those sales or to close out any related open borrowings of
Units, and may use securities received from the selling unitholders in
settlement of those derivatives to close out any related open borrowings of
Units.”

Section 2.05 Cooperation by Holders. Atlas Energy shall have no obligation to
include in the Registration Statement Registrable Securities of a Holder, or in
an Underwritten Offering pursuant to Section 2.02 Registrable Securities of a
Selling Holder, who has failed to timely furnish such information that Atlas
Energy determines, after consultation with counsel, is reasonably required to be
furnished or conformed in order for the registration statement or prospectus
supplement, as applicable, to comply with the Securities Act.

Section 2.06 Restrictions on Public Sale by Holders of Registrable Securities.
For a period of 365 days from the Closing Date, each Holder of Registrable
Securities agrees not to effect any public sale or distribution of the
Registrable Securities for a period of up to 30 days following completion of an
Underwritten Offering of equity securities by Atlas Energy (except as provided
in this Section 2.06); provided, however, that the duration of the foregoing
restrictions shall be no longer than the duration of the shortest restriction
generally imposed by the underwriters on the officers or directors or any other
Unitholder of Atlas Energy on whom a restriction is imposed in connection with
such public offering. In addition, the provisions of this Section 2.06 shall not
apply with respect to a Holder that (A) owns less than $25 million, in
aggregate, of Registrable Securities based on the Average Purchase Price or
(B) has delivered an Opt Out Notice to Atlas Energy pursuant to Section 2.02(a)
hereof; provided, however, the above shall not apply, in the case of a Purchaser
that is a large multi-unit investment or commercial banking organization, to
activities in the normal course of trading of units of such Purchaser other than
the unit participating in this transaction so long as such other units are not
acting on behalf of the unit participating in this transaction and have not been
provided with confidential information regarding Atlas Energy by the unit
participating in this transaction; provided further, with respect to Goldman,
Sachs & Co., the restrictions contained in this Section 2.06 shall only apply to
the Goldman Sachs Principal Strategies Group, as currently configured, and shall
not restrict or limit the activities of any area or division of Goldman, Sachs &
Co. or any of its Affiliates, other than Goldman Sachs Principal Strategies
Group, as currently configured.

Section 2.07 Expenses.

(a) Certain Definitions. “Registration Expenses” means all expenses incident to
Atlas Energy’s performance under or compliance with this Agreement to effect the
registration of Registrable Securities on the Registration Statement pursuant to
Section 2.01 hereof or an Underwritten Offering covered under this Agreement,
and the disposition of such securities, including, without limitation, all
registration, filing, securities exchange listing and The New York Stock
Exchange fees, all registration, filing, qualification and other fees and
expenses of complying with securities or blue sky laws, fees of the National
Association of Securities Dealers, Inc., transfer taxes and fees of transfer
agents and registrars, all word processing, duplicating and printing expenses

 

12



--------------------------------------------------------------------------------

and the fees and disbursements of one counsel to the Holders and independent
public accountants for Atlas Energy, including the expenses of any special
audits or “cold comfort” letters required by or incident to such performance and
compliance. “Selling Expenses” means all underwriting fees, discounts and
selling commissions allocable to the sale of the Registrable Securities.

(b) Expenses. Atlas Energy will pay all reasonable Registration Expenses as
determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to such Underwritten Offering. In
addition, except as otherwise provided in Section 2.08 hereof, Atlas Energy
shall not be responsible for legal fees incurred by Holders in connection with
the exercise of such Holders’ rights hereunder. Each Selling Holder shall pay
its pro rata share of all Selling Expenses in connection with any sale of its
Registrable Securities hereunder.

Section 2.08 Indemnification.

(a) By Atlas Energy. In the event of an offering of any Registrable Securities
under the Securities Act pursuant to this Agreement, Atlas Energy will indemnify
and hold harmless each Selling Holder thereunder, its Affiliates that own
Registrable Securities and their respective directors and officers, and each
underwriter, pursuant to the applicable underwriting agreement with such
underwriter, of Registrable Securities thereunder and each Person, if any, who
controls such Selling Holder or underwriter within the meaning of the Securities
Act and the Exchange Act, and its directors and officers (collectively, the
“Selling Holder Indemnified Persons”), against any losses, claims, damages,
expenses or liabilities (including reasonable attorneys’ fees and expenses)
(collectively, “Losses”), joint or several, to which such Selling Holder
Indemnified Person may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the Registration Statement or any other registration statement contemplated by
this Agreement, any preliminary prospectus, free writing prospectus or final
prospectus contained therein, or any amendment or supplement thereof, arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a prospectus, in light of the circumstances under which
they were made) not misleading or arise out of or are based upon a Selling
Holder being deemed to be an “underwriter,” as defined in Section 2(a)(11) of
the Securities Act, in connection with the registration statement in respect of
any registration of Atlas Energy’s securities, and will reimburse each such
Selling Holder Indemnified Person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such Loss or
actions or proceedings; provided, however, that Atlas Energy will not be liable
in any such case if and to the extent that any such Loss arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in strict conformity with information furnished by such
Selling Holder Indemnified Person in writing specifically for use in the
Registration Statement or such other registration statement, or prospectus
supplement, as applicable. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Selling Holder or
any such Selling Holder, its directors or officers or any underwriter or
controlling Person, and shall survive the transfer of such securities by such
Selling Holder.

 

13



--------------------------------------------------------------------------------

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless Atlas Energy, its directors and officers, and
each Person, if any, who controls Atlas Energy within the meaning of the
Securities Act or of the Exchange Act, and its directors and officers, to the
same extent as the foregoing indemnity from Atlas Energy to the Selling Holders,
but only with respect to information regarding such Selling Holder furnished in
writing by or on behalf of such Selling Holder expressly for inclusion in the
Registration Statement or any preliminary prospectus or final prospectus
included therein, or any amendment or supplement thereto; provided, however,
that the liability of each Selling Holder shall not be greater in amount than
the dollar amount of the proceeds (net of any Selling Expenses) received by such
Selling Holder from the sale of the Registrable Securities giving rise to such
indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party other than under this Section 2.08. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.08 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred. Notwithstanding any other provision of this
Agreement, no indemnified party shall settle any action brought against it with
respect to which it is entitled to indemnification hereunder without the consent
of the indemnifying party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnifying party.

(d) Contribution. If the indemnification provided for in this Section 2.08 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions which resulted in

 

14



--------------------------------------------------------------------------------

such Losses, as well as any other relevant equitable considerations; provided,
however, that in no event shall such Selling Holder be required to contribute an
aggregate amount in excess of the dollar amount of proceeds (net of Selling
Expenses) received by such Selling Holder from the sale of Registrable
Securities giving rise to such indemnification. The relative fault of the
indemnifying party on the one hand and the indemnified party on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact has been made by, or relates to, information supplied by such
party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties hereto
agree that it would not be just and equitable if contributions pursuant to this
paragraph were to be determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to herein. The amount paid by an indemnified party as a result of the Losses
referred to in the first sentence of this paragraph shall be deemed to include
any legal and other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any Loss which is the subject of this
paragraph. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who is not guilty of such fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.09 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, Atlas Energy agrees
to use its commercially reasonable efforts to:

(a) make and keep public information regarding Atlas Energy available, as those
terms are understood and defined in Rule 144 under the Securities Act, at all
times from and after the date hereof;

(b) file with the Commission in a timely manner all reports and other documents
required of Atlas Energy under the Securities Act and the Exchange Act at all
times from and after the date hereof; and

(c) so long as a Holder owns any Registrable Securities, furnish, unless
otherwise not available at no charge by access electronically to the
Commission’s EDGAR filing system, to such Holder forthwith upon request a copy
of the most recent annual or quarterly report of Atlas Energy, and such other
reports and documents so filed as such Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing such Holder to sell
any such securities without registration.

Section 2.10 Transfer or Assignment of Registration Rights. The rights to cause
Atlas Energy to register Registrable Securities granted to the Purchasers by
Atlas Energy under this Article II may be transferred or assigned by any
Purchaser to one or more transferee(s) or assignee(s) of such Registrable
Securities or by total return swap; provided, however, that, except

 

15



--------------------------------------------------------------------------------

with respect to a total return swap, (a) unless such transferee is an Affiliate
of such Purchaser or another Purchaser, each such transferee or assignee holds
Registrable Securities in the amount of $10 million, based on the Average
Purchase Price, (b) Atlas Energy is given written notice prior to any said
transfer or assignment, stating the name and address of each such transferee and
identifying the securities with respect to which such registration rights are
being transferred or assigned, and (c) each such transferee assumes in writing
responsibility for its portion of the obligations of such Purchaser under this
Agreement.

Section 2.11 Limitation on Subsequent Registration Rights. From and after the
date hereof, Atlas Energy shall not, without the prior written consent of the
Holders of Registrable Securities, (i) enter into any agreement with any current
or future holder of any securities of Atlas Energy that would allow such current
or future holder to require Atlas Energy to include securities in any
registration statement filed by Atlas Energy on a basis that is superior in any
way to the piggyback rights granted to the Purchasers hereunder or (ii) grant
registration rights to any other Person that would be superior to the
Purchasers’ registration rights hereunder.

ARTICLE III

MISCELLANEOUS

Section 3.01 Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, electronic mail,
courier service or personal delivery:

(a) if to Atlas Energy, to the address set forth on its signature page;

(b) if to a Purchaser, to the address set forth on Exhibit A; and

(c) if to a transferee of Purchaser, to such Holder at the address provided
pursuant to Section 2.10 hereof.

All such notices and communications shall be deemed to have been received: at
the time delivered by hand, if personally delivered; when receipt acknowledged,
if sent via facsimile or electronic mail; and when actually received, if sent by
courier service or any other means.

Section 3.02 Successor and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties, including
subsequent Holders of Registrable Securities to the extent permitted herein.

Section 3.03 Aggregation of Purchased Class D Units and Purchased Units. All
Purchased Class D Units and Purchased Units held or acquired by Persons who are
Affiliates of one another shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement.

Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of Atlas Energy or any successor or assign of
Atlas Energy (whether by merger, consolidation, sale of assets or otherwise)
which may be issued in respect of, in exchange for or in substitution of, the
Registrable Securities, and shall be appropriately adjusted for combinations,
unit splits,

 

16



--------------------------------------------------------------------------------

recapitalizations and the like occurring after the date of this Agreement,
including any issuance pursuant to Section 5.02 of the Purchase Agreement.

Section 3.05 Change of Control. Atlas Energy shall not merge, consolidate or
combine with any other Person unless the agreement providing for such merger,
consolidation or combination expressly provides for the continuation of the
registration rights specified in this Agreement with respect to the Registrable
Securities or other equity securities issued pursuant to such merger,
consolidation or combination.

Section 3.06 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.

Section 3.07 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

Section 3.08 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.09 Governing Law. The Laws of the State of New York shall govern this
Agreement without regard to principles of conflict of Laws.

Section 3.10 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Section 3.11 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by Atlas Energy set forth herein. This
Agreement and the Purchase Agreement supersede all prior agreements and
understandings between the parties with respect to such subject matter.

Section 3.12 Amendment. This Agreement may be amended only by means of a written
amendment signed by Atlas Energy and the Holders of a majority of the then
outstanding Registrable Securities; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.

 

17



--------------------------------------------------------------------------------

Section 3.13 No Presumption. If any claim is made by a party relating to any
conflict, omission or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.

Section 3.14 Obligations Limited to Parties to Agreement. Each of the Parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted assignees) and Atlas Energy shall have any
obligation hereunder and that, notwithstanding that one or more of the
Purchasers may be a corporation, partnership or limited liability company, no
recourse under this Agreement or the Purchase Agreement or under any documents
or instruments delivered in connection herewith or therewith shall be had
against any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the foregoing, whether by the enforcement of any assessment or by any
legal or equitable proceeding, or by virtue of any applicable Law, it being
expressly agreed and acknowledged that no personal liability whatsoever shall
attach to, be imposed on or otherwise be incurred by any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the Purchasers or any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of any of the foregoing, as such, for
any obligations of the Purchasers under this Agreement or the Purchase Agreement
or any documents or instruments delivered in connection herewith or therewith or
for any claim based on, in respect of or by reason of such obligation or its
creation.

 

18



--------------------------------------------------------------------------------

[The remainder of this page is intentionally left blank]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

        ATLAS ENERGY RESOURCES, LLC     By:  

 

    Name:   Matthew A. Jones     Title:   Chief Financial Officer  

Address for notices:

  Atlas Energy Resources, LLC     311 Rouser Road     Moon Township, PA 15108  
  Fax:   412-262-2820     Attn:   Matthew A. Jones  

With copies to:

  Ledgewood     1900 Market Street, Suite 750     Philadelphia, PA 19103    
Fax:   215-735-2513     Attn:   Lisa A. Ernst

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

Purchasers: Goldman, Sachs & Co., on behalf of its Principal
Strategies Group

By:

 

/s/

Name:

  Gaurav Bhandari

Title:

  Managing Director

Royal Bank of Canada

by its agent

RBC Capital Markets Corporation

By:   /s/

Name: Josef Muskatel

Title: Director and Senior Counsel

By:   /s/

Name: David Weiner

Title: Managing Director

Swank MLP Convergence Fund, LP By:   /s/

Name: Jerry V. Swank

Title: Managing Partner

The Cushing MLP Opportunity Fund I, LP By:   /s/

Name: Jerry V. Swank

Title: Managing Partner

ZLP Fund, L.P. By: Zimmer Lucas Partners, LLC, its general partner By:   /s/

Name: Craig M. Lucas

Title: Managing Member

Kayne Anderson Energy Development Company By:   /s/

Name: James C. Baker

Title: Vice President

Kayne Anderson MLP Investment Company By:   /s/

Name: James C. Baker

Title: Vice President

Kayne Anderson Energy Total Return Fund, Inc. By:   /s/

Name: James C. Baker

Title: Vice President

Lehman Brothers Inc. By:   /s/

Name: Walter G. Maloney

Title: Managing Director

Magnetar Capital Fund, LP By: Magnetar Financial LLC, its general partner By:  
/s/

Name: Paul A. Smith

Title: General Counsel

Structured Finance Americas, LLC By:   /s/

Name: Sunil Hariani

Title: VP

By:   /s/

Name: Jill H. [Illegible]

Title: VP

LB I Group By:   /s/

Name: Paul H. Tice

Title: Managing Director

Lehman Brothers MLP Opportunity Fund L.P. By: Lehman Brothers MLP Opportunity
Associates L.P., its general partner By: Lehman Brothers MLP Opportunity
Associates L.L.C., its general partner By:   /s/

Name: Kyri Loupis

Title: Senior Vice President

Cobalt Partners, LP By: Cobalt Management, LLC, its General Partner By:   /s/

Name: Wayne Cooperman

Title: Managing Member

Cobalt Partners II, LP By: Cobalt Management, LLC, its General Partner By:   /s/

Name: Wayne Cooperman

Title: Managing Member

Guggenheim Portfolio Company XI, LLC By: Cobalt Capital Management, its
Investment Manager By:   /s/

Name: Wayne Cooperman

Title: President

Cobalt Capital SPV 1 LLC By: Cobalt Management, LLC, its General Partner By:  
/s/

Name: Wayne Cooperman

Title: Managing Member

Credit Suisse Management LLC By:   /s/

Name: Gerard Murtagh

Title: Managing Director

Sunlight Capital Partners, LLC By:   /s/

Name: Elliot Greenberg

Title: Vice President

Omega Advisors, Inc.* By:   /s/

Name: Denis Wong

Title: Chief Operating Officer

 

* solely in its capacity as investment manager of the following entities and not
in its individual corporate capacity:

Omega Capital Partners, L.P.

Omega Capital Investors, L.P.

Omega SPV Partners, L.P.

Omega Equity Investors, L.P.

Beta Equities, Inc.

GS&Co Profit Sharing Master Trust

Presidential Life Corporation

The Ministers and Missionaries Benefit Board of American Baptist Churches

 

Wingate Capital Ltd. By: Citadel Limited Partnership, Portfolio Manger By:
Citadel Investment Group, L.L.C., its General Partner By:   /s/

Name: John Nagel

Title: Director and Associate General Counsel

Oz Offshore ATN Investors I, LLC By: OZ Overseas Fund, Ltd., its Sole Member By:
OZ Management, L.L.C., its Investment Manager By:   /s/

Name: Joel M. Frank

Title: Chief Financial Officer

Oz Offshore ATN Investors II, LLC By: OZ Overseas Fund II, Ltd., its Sole Member
By: OZ Management, L.L.c., its Investment Manager By:   /s/

Name: Joel M. Frank

Title: Chief Financial Officer

Oz Offshore ATN Investors III, LLC By: OZ Global Special Investments
Intermediate Fund, L.P. its Sole Member By: OZ Advisors, LLC, its General
Partner By: Och-Ziff Associates, LLC, its Managing Member By:   /s/

Name: Joel M. Frank

Title: Chief Financial Officer

Oz Global Special Investments, L.P. By: OZ Advisors, L.L.C., its General Partner
By: Och-Ziff Associates, L.L.C., its Managing Member By:   /s/

Name: Joel M. Frank

Title: Chief Financial Officer

OZ Domestic Partners, L.P. By: OZ Advisors, L.L.C., its General Partner By:
Och-Ziff Associates, L.L.C., its Managing Member By:   /s/

Name: Joel M. Frank

Title: Chief Financial Officer

Oz Domestic Partners II, L.P. By: OZ Advisors, L.L.C., its General Partner By:
Och-Ziff Associates, L.L.C., its Managing Member By:   /s/

Name: Joel M. Frank

Title: Chief Financial Officer

GPC LVII, LLC By: OZ Management, L.L.C., its Investment Manager By:   /s/

Name: Joel M. Frank

Title: Chief Financial Officer

Signature Page to Registration Rights Agreement